DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Basov on 2/9/2021.

The application has been amended as follows: 

Claim 19 is amended to recite:
A system for in-vivo monitoring of pressure of a body fluid in a urinary bladder of a patient, the system comprising:
a delivery component of a cannula type configured to be penetrable through an abdominal wall of the patient and further through [[the]] a wall of the bladder interior; 

a flexible elongate sensor delivery member shaped so as to pass through the delivery component when the delivery component has penetrated the bladder wall in order to allow the sensor delivery member to enter into the bladder of the patient; and
a first pressure sensor positioned at a distal rounded end of the delivery member that is inserted into the bladder interior, the first pressure sensor measuring and providing a first pressure data of the body fluid inside the bladder;  
a second pressure sensor configured to be inserted subcutaneously into the abdominal region adjacent the bladder or into another organ that is different from the bladder,
an external signal processing component located remotely from the abdominal wall of the patient, configured to receive and process the first pressure data while the patient is engaged in ambulatory movement, 
wherein the first pressure data and the second pressure data are received by the external processing component through separate electronic modules and to be calculated into a differential signal,  and 
wherein the external signal processing component provides an output to a user based upon the received first pressure data and the calculated differential signal.

Allowable Subject Matter
Applicant’s arguments (see Remarks, pp. 14-19, filed 11/8/2021) with respect to the allowability of the claims have been considered and are persuasive.
Claims 1-9, 11-17, 19-20, and 23-28 as presented in the amendments to the claims filed 11/8/2021 (and in the Examiner’s Amendment above) are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791